Name: Decision of the EEA Joint Committee No 12/98 of 6 March 1998 amending Annex IX (Financial services) to the EEA Agreement
 Type: Decision
 Subject Matter: financial institutions and credit;  European construction;  financing and investment;  economic policy
 Date Published: 1998-10-08

 8.10.1998 EN Official Journal of the European Communities L 272/17 DECISION OF THE EEA JOINT COMMITTEE No 12/98 of 6 March 1998 amending Annex IX (Financial services) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex IX to the Agreement was amended by Decision of the EEA Joint Committee No 1/98 (1); Whereas Directive 97/9/EC of the European Parliament and of the Council of 3 March 1997 on investor-compensation schemes (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 30b (Council Directive 93/22/EC) in Annex IX to the Agreement: 30c. 397 L 0009: Directive 97/9/EC of the European Parliament and of the Council of 3 March 1997 on investor-compensation schemes (OJ L 84, 26.3.1997, p. 22). Article 2 The texts of Directive 97/9/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 7 March 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities. Done at Brussels, 6 March 1998. For the EEA Joint Committee The President F. BARBASO (1) See page 1 of this Official Journal. (2) OJ L 84, 26.3.1997, p. 22.